DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-15, 17, 18, 20-24, 27-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinasse (W.I.P.O. International Publication No. 2009/136064) in view of Jones et al (U.S. Patent Application Publication No. 2013/0298430).
As to Claim 1, Espinasse discloses an apparatus for collecting seabed resources, the apparatus comprising: 
A main module (32) and a plurality of seabed resources collecting devices (34a, 34b) releasably attached to the 5main module (32), wherein the main module and the plurality of collecting devices are configured to be launched from a surface vessel (20) towards a seabed; 
Wherein the main module (32) includes a control module which is configured to control each of the collecting devices to collect seabed resources along the determined mining path and control transfer of the seabed resources collected by the collecting devices (Page 5, Line 30 to Page 6, Line 2), wherein each collecting device is configured to be released from the main module after the apparatus is launched, and to collect seabed resources along the 15mining path determined by the main module after being released.
However, Espinasse is silent about the control module configured to determine a mining path for each of the collecting devices based on characteristics 10of the seabed. Jones discloses a control module that determines a mining path a collecting device based on characteristics 10of the seabed (Paragraph 0026). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the control module determine a mining path for each of the collecting devices based on characteristics 10of the seabed. The motivation would have been to optimize the operations.
As to Claim 5, Espinasse as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Espinasse as modified also teaches wherein the main module further includes a filtering module (Page 5, Line 30 to Page 6, Line 2) which is configured to at least partially remove sand particles and/or slurry from the seabed resources collected by the collecting devices.  
As to Claim 7, Espinasse as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Espinasse as modified also teaches wherein the main module further includes a storage module (Page 5, Line 30 to Page 6, Line 2) which is configured to temporarily store the filtered seabed resources transferred from the filtering module.  
As to Claims 8 and 9, Espinasse as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Espinasse as modified is silent about wherein the main module further includes 5a latching system which is configured to control release of the collecting devices from the main module after the apparatus is launched; and to reattach the collecting devices to the main module before the apparatus is returned to the surface vessel. Examiner takes official notice that providing locks or latching devices to secure elements while lowering them subsea or raising them subsea is well-known. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the main module include a latching system, including a pneumatic piston or hydraulic system, which is configured to control release of the collecting devices from the main module after the apparatus is launched; and to reattach the collecting devices to the main module before the apparatus is returned to the surface vessel since providing locks or latching devices to secure elements while lowering them subsea or raising them subsea is well-known.
As to Claim 10, Espinasse as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Espinasse as modified also teaches further comprising a conveying system (90) fluidly connected to the main module (32) and configured to receive seabed resources from the main module and transfer the received seabed resources to the surface vessel; wherein the main module is further configured to control transfer of the 15seabed resources from the main module to the conveying system.  
As to Claim 11, Espinasse as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Espinasse as modified also teaches wherein the conveying system (90) comprises a thruster assisted Vertical Transport System (VTS) which is connected to the surface vessel by an umbilical (90) for power transfer and communication therebetween and configured to be launched from the surface vessel, receive 20seabed resources from the main module after being fluidly connected to the main module and be lifted up to the surface vessel after being at least partially filled with seabed resource; Page 42 of 52AMCA P1719wherein the main module is further configured to control transfer of seabed resources from the main module to the VTS.  
As to Claim 12, Espinasse as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Espinasse as modified also teaches wherein the VTS includes a vectored thruster configured to counteract drag forces from seabed 5current and move the VTS along a substantially vertical path; a container (Page 5, Line 30 to Page 6, Line 2) configured to store seabed resources which is to be transferred to the surface vessel; and a connecting means (90) configured to fluidly connect the VTS to the main module and enable transfer of seabed resources from the main module to the 1oVTS.  
As to Claim 13, Espinasse as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Espinasse as modified also teaches wherein the main module and the plurality of collecting devices (34a, 34b) are configured to be positioned at a predetermined height above the seabed after being launched from the surface vessel.  
As to Claim 14, Espinasse as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Espinasse as modified also teaches further comprising a buoyancy module (28) 15and frame and at least one vector thruster which are configured to counteract drag forces from seabed current and maintain the main module and the plurality of collecting devices at the predetermined height above the seabed.  
As to Claim 15, Espinasse as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Espinasse as modified also teaches wherein each collecting device is movably and communicably connected to the main module by a hybrid flow hose (40, 46) for power, 20resource and information/data transfer therebetween after being released from the main module.  
As to Claim 17, Espinasse as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Espinasse as modified also teaches wherein the main module and the plurality of collecting devices (34a, 34b) are configured to be positioned on the seabed after 10being launched from the surface vessel, wherein the conveying system (90) comprises a seabed sitting frame (36) and a container (70), wherein the seabed sitting frame is configured to be launched from the surface vessel and landed on the seabed, 15wherein the container is configured to be launched from the surface vessel and positioned on the seabed sitting frame where the container is fluidly connected to the main module to receive seabed resources transferred from the main module; and configured to be lifted up to the surface vessel by winches to transfer the received seabed resources to the surface vessel (Figure 1).
20As to Claim 18, Espinasse as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Espinasse as modified also teaches wherein the seabed sitting frame (36) is arranged to be launched from the surface vessel by an A-shaped frame using Page 44 of 52AMCA P1719 launching ropes and guide rails, and lowered to the seabed due to its own weight; and wherein the container (70) is arranged to be launched from the surface vessel along a guide system formed by the seabed sitting frame and the launching ropes.  5
As to Claim 20, Espinasse discloses a method for collecting seabed resources, comprising:
10Launching an apparatus (Figure 1) for collecting seabed resources from a surface vessel towards a seabed, wherein the apparatus includes a main module (32) and a plurality of collecting devices (34a, 34b) releasably attached to the main module;
 15Releasing the plurality of collecting devices (34a, 34b) from the main module (32);
Controlling, by the main module (32), each of the collecting devices to collect seabed resources along the mining path determined by the main module (Page 5, Line 30 to Page 6, Line 2); and 
Controlling, by the main module (32), transfer of the seabed resources collected by the collecting devices (Page 5, Line 30 to Page 6, Line 2).  
However, Espinasse is silent about determining, by the main module, a mining path for each of the plurality of collecting devices based on characteristics of the seabed. Jones discloses a control module that determines a mining path a collecting device based on characteristics 10of the seabed (Paragraph 0026). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to determine, by the main module, a mining path for each of the plurality of collecting devices based on characteristics of the seabed. The motivation would have been to optimize the operations.
20As to Claim 21, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Espinasse as modified also teaches further comprising: collecting, by each of the collecting devices (34a, 34b), information relating to characteristics of the seabed and sending the collected information to the main module; Page 45 of 52AMCA P1719wherein the step of determining the mining path comprises: determining, by the main module (32, Page 5, Line 30 to Page 6, Line 2), the mining path for each of the collecting devices based on the information collected by the collecting devices.  
As to Claim 22, Espinasse as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Espinasse as modified also teaches further comprising:  5determining, by the main module (32, Page 5, Line 30 to Page 6, Line 2), whether there is overlap between the mining paths for the collecting devices based on the information collected by the collecting devices, and adjusting, by the main module, the mining path for at least one of the collecting device if there is overlap.  
10As to Claim 23, Espinasse as modified teaches the invention of Claim 22 (Refer to Claim 22 discussion). Espinasse as modified also teaches wherein the characteristics of the seabed are selected from the group consisting of bathymetry, geographical features of the seabed (Page 5, Line 30 to Page 6, Line 2), intensity distribution and volume of seabed resources on the seabed, and soil strength of the seabed.  
As to Claim 24, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Espinasse as modified also teaches  15filtering, by a filtering module provided in the main module (Page 5, Line 30 to Page 6, Line 2), the seabed resources collected by the collecting devices to at least partially remove the sand particles and/or slurry from the seabed resources.  
5As to Claim 26, Espinasse as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Espinasse as modified also teaches further comprising: temporarily storing the filtered seabed resources in a storage module provided in the main module (Page 5, Line 30 to Page 6, Line 2). 
As to Claims 27 and 28, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). However, Espinasse as modified is silent about wherein wherein the step of releasing the collecting devices from the main module comprises:  controlling a latching system to release the collecting devices from the main module after launching the apparatus; and the method further comprising: controlling the latching system to reattach the collecting devices to the main module before the apparatus is returned back to the surface vessel. Examiner takes official notice that providing locks or latching devices to secure elements while lowering them subsea or raising them subsea is well-known. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the step of releasing the collecting devices from the main module comprise controlling a latching system, including a pneumatic piston or hydraulic system, to release the collecting devices from the main module after launching the apparatus; and the method further comprising: controlling the latching system to reattach the collecting devices to the main module before the apparatus is returned back to the surface vessel since providing locks or latching devices to secure elements while lowering them subsea or raising them subsea is well-known. 
As to Claim 29, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Espinasse as modified also teaches further comprising: transferring, by a conveying system (90), the seabed resources from the main module to the surface vessel.  
20	As to Claim 30, Espinasse as modified teaches the invention of Claim 29 (Refer to Claim 29 discussion). Espinasse as modified also teaches wherein the conveying system (90) includes a thruster assisted Vertical Transport System (VTS), and the method further comprises: launching the thruster assisted Vertical Transport System (VTS) from the surface vessel (20) to a predetermined location above the seabed;  Page 47 of 52AMCA P1719 connecting the VTS to the main module (32) to enable transfer of the seabed resources from the main module to the VTS; transferring the seabed resources from the main module to the VTS; disconnecting the VTS from the main module after the VTS is at least 5partially filled with seabed resources; and lifting up the at least partially filled VTS to the surface vessel.  
As to Claim 31, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Espinasse as modified also teaches wherein the step of launching the apparatus from the surface vessel towards the seabed comprises: lowering the main module (32) and the plurality of collecting devices (34a, 34b) from the 10surface vessel and positioning the main module and the plurality of collecting devices at a predetermined height above the seabed.  
As to Claim 32, Espinasse as modified teaches the invention of Claim 31 (Refer to Claim 31 discussion). Espinasse as modified also teaches further comprising: providing at least one vector thruster connected to the main module (32); and using the at least vector thruster to counteract drag forces from seabed 15current to ensure the apparatus moves along a substantially vertical path and maintain the apparatus at the predetermined height above the seabed.  
As to Claim 33, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Espinasse as modified also teaches wherein each collecting device (34a, 34b) is movably and communicably connected to the main module by a hybrid flow hose (40, 46) for power, resource and information/data transfer therebetween.  
10	As to Claim 35, Espinasse as modified teaches the invention of Claim 29 (Refer to Claim 29 discussion). Espinasse as modified also teaches wherein the conveying system (90) includes a seabed sitting frame (36) and a container (70), the method further comprising: launching the seabed sitting frame from the surface vessel and landing the seabed sitting frame on the seabed; launching the container from the surface vessel and positioning the 15container on the seabed sitting frame; fluidly connecting the main module to the container to enable transfer of seabed resources from the main module to the container; disconnecting the connection between the main module and the container after the container is at least partially filled with seabed resources; and  Page 49 of 52AMCA P1719 lifting up the at least partially filled container to the surface vessel by winches.  
As to Claim 36, Espinasse as modified teaches the invention of Claim 35 (Refer to Claim 35 discussion). Espinasse as modified also teaches wherein the step of launching the seabed sitting frame (36) comprises: launching the seabed sitting frame from the surface 5vessel by an A-shaped frame using launching ropes and guide rails and lowering the seabed sitting frame due to its own weight; wherein the step of launching the container comprises: launching the container from the surface vessel along a guide system formed by the seabed sitting frame and the launching ropes.  
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinasse (W.I.P.O. International Publication No. 2009/136064) in view of Jones et al (U.S. Patent Application Publication No. 2013/0298430); and further in view of Halkyard et al (U.S. Patent Application Publication No. =

 2013/0139415).
As to Claim 2, Espinasse as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Espinasse as modified is silent about wherein each of the collecting devices is provided with at least one sensor configured to collect information relating to characteristics of the seabed; and wherein the control module of the main module is further configured to 20determine the mining path for each collecting device based on the information collected by the collecting devices.  Halkyard discloses a collecting device provided with at least one sensor (Paragraph 0083). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide each of the collecting devices with at least one sensor configured to collect information relating to characteristics of the seabed; and wherein the control module of the main module is further configured to 20determine the mining path for each collecting device based on the information collected by the collecting devices. The motivation would have been to monitor the surroundings of the collecting devices.
As to Claim 3, Espinasse as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Espinasse as modified also teaches wherein the control module (32, Page 5, Line 30 to Page 6, Line 2) of the main module is further configured to determine whether there is overlap between the mining paths for the collecting devices based on the information collected by the collecting devices, and adjust the mining path for at least one of the collecting 5devices if there is overlap.  
As to Claim 4, Espinasse as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Espinasse as modified also teaches wherein the characteristics of the seabed are selected from the group consisting of: bathymetry, geographical features of the seabed (Page 5, Line 30 to Page 6, Line 2), intensity distribution and volume of seabed resources on the seabed, and soil strength of the seabed.10
Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinasse (W.I.P.O. International Publication No. 2009/136064) in view of Jones et al (U.S. Patent Application Publication No. 2013/0298430); and further in view of Halkyard et al (U.S. Patent Application Publication No. 2018/0266074). =


As to Claim 6, Espinasse as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). However, Espinasse as modified is silent about wherein the filtering module includes a centrifugal system and a chamber defined by a wall with mesh filters, 15wherein the centrifugal system is arranged to drive sand particles and/or slurry out of the chamber through the mesh filters; and/or a perforated structure arranged to separate the seabed resources from the sand particles and/or slurry; and/or a jet/water sprinkler system arranged to wash the sand particles and/or 20slurry off the seabed resources.  Halkyard discloses a filtering module including a perforated structure arranged to separate the seabed resources from sand particles and slurry (Paragraph 0103). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the filtering module including a perforated structure arranged to separate the seabed resources from sand particles and slurry. The motivation would have been to filter out undesired particles. 
As to Claim 25, Espinasse as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). However, Espinasse as modified is silent about wherein the filtering module includes a centrifugal system and a chamber defined by a wall with mesh filters and/or a perforated structure and/or a jet/water sprinkler system, wherein the step of filtering the seabed resources comprises: driving the sand particles and/or slurry out of the chamber through the mesh filters; and/or separating, by the perforated structure, the seabed resources from the sand particles and/or slurry; and/or washing by the jet/water sprinkler system, the sand particles and/or slurry off the seabed resources.  Halkyard discloses a filtering module including a perforated structure arranged to separate the seabed resources from sand particles and slurry (Paragraph 0103). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the filtering module including a perforated structure arranged to separate the seabed resources from sand particles and slurry. The motivation would have been to filter out undesired particles.
Claims 16, 19, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinasse (W.I.P.O. International Publication No. 2009/136064) in view of Jones et al (U.S. Patent Application Publication No. 2013/0298430); and further in view of Crowther et al (U.S. Patent Application Publication No. =

 2019/0345688).
As to Claim 16, Espinasse as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Espinasse as modified is silent about wherein each collecting device is configured to communicate with the main module in a wireless manner after being released from the main module and return to the main module after being at least partially filled with seabed resources;  5wherein the main module is further configured to control transfer of the seabed resources from the collecting device to the main module after the at least partially filled collecting device is reattached to the main module.  Crowther discloses a collecting device configured to communicate with the main module in a wireless manner (Paragraph 0035). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have each collecting device configured to communicate with the main module in a wireless manner after being released from the main module and return to the main module after being at least partially filled with seabed resources; 5wherein the main module is further configured to control transfer of the seabed resources from the collecting device to the main module after the at least partially filled collecting device is reattached to the main module since the use of wireless technology for communication is well-known to avoid the use of cables. 
As to Claim 19, Espinasse as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Espinasse as modified also teaches further comprising an intervention Remotely Operated Vehicle (Crowther: Figure 2, ROV) which is configured to assist with launching and landing of the seabed sitting frame on the seabed, and control the connection between the container and the main module.  
As to Claim 34, Espinasse as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). However, Espinasse as modified is silent about wherein after releasing the collecting devices from the main module, the method further comprises transferring information/data between the main module and each of the collecting devices in a wireless manner;  5reattaching, a collecting device, to the main module after the collecting device is at least partially filled with seabed resources and returns to the main module; and transferring the collected seabed resources from a collecting device to the main module after the collecting device is reattached to the main module.  Crowther discloses a collecting device configured to communicate with the main module in a wireless manner (Paragraph 0035). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transfer information/data between the main module and each of the collecting devices in a wireless manner;  5reattaching, a collecting device, to the main module after the collecting device is at least partially filled with seabed resources and returns to the main module; and transferring the collected seabed resources from a collecting device to the main module after the collecting device is reattached to the main module since the use of wireless technology for communication is well-known to avoid the use of cables.
10As to Claim 37, Espinasse as modified teaches the invention of Claim 35 (Refer to Claim 35 discussion). Espinasse as modified also teaches wherein the conveying system further comprises an intervention ROV (Crowther: Figure 2, ROV), wherein the method further comprises: using the intervention ROV to assist with launching and landing of the seabed sitting frame on the seabed; and using the intervention ROV to control the connection between the main 15module and the container.  
As to Claim 38, Espinasse as modified teaches the invention of Claim 37 (Refer to Claim 37 discussion). Espinasse as modified also teaches wherein the step of using the intervention ROV (Crowther: Figure 2, ROV) to control the connection between the main module and the container comprises: enabling, by the ROV, the connection between the container and the main 20module before transferring seabed resources from the main module to the container; and  Page 50 of 52AMCA P1719 disabling, by the ROV, the connection between the container and the main module after the container is at least partially filled with the seabed resources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678